Citation Nr: 1705316	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  12-05 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for radiculopathy of the upper extremities as secondary to the service connected disability of degenerative disc disease with spondylolisthesis of the thoracolumbar spine.

2. Entitlement to an initial rating in excess of 10 percent for radiculopathy of the sciatic nerve of the left lower extremity.

3. Entitlement to an initial compensable rating for radiculopathy of the sciatic nerve of the right lower extremity.  

4. Entitlement to a rating in excess of 70 percent for PTSD.

5. Entitlement to a permanent total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

6. Entitlement to Dependent's Educational Assistance (DEA) under 38 U.S.C. Chapter 35.

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from May 2004 to May 2006, including service in Southwest Asia.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in August 2010, April 2011, October 2011, and November 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This case was previously before the Board in June 2011 and October 2014, when it was remanded for further development, to include obtaining updated treatment records, affording the Veteran a psychiatric examination, and issuing Statements of the Case on specific issues.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board notes the service treatment records were uploaded to VBMS in February 2017.  However, these records appear to be duplicates of those previously contained in the claims file.  Additionally, the only service connection issue before the Board (radiculopathy of the upper extremities) is being denied on no current disability.  In light of these two factors, the Board finds that it does not need to reconsider the service connection issue or seek a waiver of RO jurisdiction.  

FINDINGS OF FACT

1. Radiculopathy of the upper extremities, to include as secondary to low back disability, has not been shown.

2. The Veteran's radiculopathy of the sciatic nerve of the right leg is not shown to be productive of even mild incomplete paralysis or anything other than subjective complaints of occasional mild pain, although a diagnosis of early radiculopathy has been provided.

3. The Veteran's radiculopathy of the sciatic nerve of the left leg is not shown to have been productive of any more than mild incomplete paralysis, mild intermittent pain, mild numbness, and mild paresthesias; constant pain, trophic changes, atrophy, loss of muscle strength, or decreased reflexes or sensation have not been shown.

4. The Veteran's PTSD is productive of occupational and social impairments with deficiencies in most areas such as work, family relations, judgment, and mood, due to such symptoms as suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; and, impaired impulse control including unprovoked irritability with periods of violence.  

5. The Veteran's service-connected disabilities are shown to result in permanent disability, with his PTSD constituting a disease of long standing which is totally incapacitating, having led to multiple suicide attempts, accident overdoses, and periods of hospitalizations.

6. Permanent and total TDIU is shown by the record, which includes entitlement to DEA benefits.



CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for radiculopathy of the upper extremities, to include as secondary to low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.310 (2016).

2. The criteria for entitlement to an initial rating in excess of 10 percent for radiculopathy of the sciatic nerve of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

3. The criteria for entitlement to an initial compensable rating for radiculopathy of the sciatic nerve of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520.

4. The criteria for entitlement to a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411.

5. The criteria for entitlement to a permanent TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §3.340(b) (2016).

6. The criteria for entitlement to DEA benefits have been met.  38 U.S.C.A. § 3501 (West 2014); 38 C.F.R. § 3.807 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  

In July 2009, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in May 2010, June 2010, December 2011, January 2012, and September 2013.  In addition, Disability Benefits Questionnaires (DBQ) were submitted in November 2014 and April 2015  The January 2014 Notice of Disagreement asserted that the examination of the Veteran, presumably the one conducted in September 2013, was inadequate, but did not provide any details as to the assertion.  There was a mention of a failure to discuss the provisions of DeLuca v. Brown with respect to considerations of fatigue, pain, and weakness "case by repetitive use and movement throughout an ordinary day."  The Board notes that the provisions of DeLuca are applicable to disabilities of the musculoskeletal system via 38 C.F.R. §§ 4.40, 4.45, and 4.59 (in a subpart titled "The Musculoskeletal System"); radiculopathy is a neurological disability rated via § 4.124a (in a subpart titled "Neurological Conditions and Convulsive Disorders") and DeLuca is therefore not relevant.  There is no other argument or indication that the examinations or opinions are inadequate.   

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the expert BVA, not by the Veterans Court.")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet.App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  

Facts and Analysis

The Veteran's service treatment records show that he was involved in a motor vehicle accident in service in September 2005 and complained of neck pain as a result.  X-rays showed no fractures or subluxations and the diagnosis given was neck sprain with no neurological symptoms.

A VA examination in December 2006 noted no musculoskeletal symptoms related to the Veteran's back or neck and normal examination of the extremities.  The neurological examination was normal with no evidence of motor, sensory, or reflex impairment.

The impression of a February 2007 X-ray of the Veteran's cervical spine was unremarkable.  

The Veteran was treated in February 2007 for complaints of back pain in his shoulders and lower back after having injured himself at work two weeks prior.  He stated that the X-rays showed fractured vertebrae and four rotated discs at the top of the neck.

A May 2010 VA examination showed normal neurological functioning in all four extremities, with no muscle strength, sensory deficit, reflex problems or abnormal movements.

In June 2010, while undergoing inpatient treatment for substance abuse, the Veteran requested a consultation with a nurse.  He reported that he was having back pain and that when he sat in class his whole left arm would go numb.

At the July 2010 consultation, the Veteran complained of left arm and hand numbness for three weeks.  He also reported that his right leg used to go numb but the symptoms had moved to his right arm.  He didn't have any weakness or pain and had not noticed any decrease in his grip strength.  He reported that he experienced these symptoms when sitting in class and when watching television.  On examination the Veteran had normal strength in both hands and normal pulses, despite subjective reports of paresthesias in the 3rd, 4th, and 5th digits of his left hand.  The provider diagnosed probable ulnar neuropathy and indicated that if symptoms did not improve with splinting additional testing and a referral to an orthopedic specialist would be necessary.

In December 2012, the Veteran filed a claim of service connection for radiculopathy of the upper extremities associated with his back condition.  He stated that he had numbness and tingling in both hands which began after he hurt his back.

A VA examination conducted in September 2013 stated that there were no significant symptoms of or any evidence for upper extremity radiculopathy.

Based on all of the evidence set forth above, the Board finds that there is no basis for service connection for radiculopathy of the upper extremities.  Specifically, the VA examinations of December 2006 and September 2013 both concluded that the Veteran did not have radiculopathy of the upper extremities.  Indeed, competent medical professionals conducted the 2006 and 2013 examinations and specifically examined the Veteran for neurological signs and symptoms.

The Board acknowledges that the Veteran reported symptoms in July 2010 which could be consistent with a diagnosis of upper extremity radiculopathy.  However, the diagnosis provided at the time was "probable ulnar neuropathy," a completely separate disability.  Even if this were the same disability, the diagnosis was qualified by "probably" and this lessens its value and the weight placed on it by the Board.  Additionally, the Veteran's symptoms were wholly subjective in nature.  Furthermore, there is no evidence that the Veteran has had any symptoms or treatment or diagnosis since the July 2010 consultation.  In this regard, a full VA neurological examination was conducted in 2013 and the objective findings did not reveal neurological deficits in the Veteran's upper extremities.  The Board acknowledges the Veteran's upper extremity symptoms in July 2010.  However, when viewing all of the relevant medical and lay evidence, the Board finds that the competent evidence of evidence, to include the 2006 and 2013 VA examination reports, outweighs the Veteran's lay statements.  

The Court has held that it is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability. See Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  The only competent medical evidence of record shows that the Veteran does not have a disability of the upper extremities and the Veteran has provided no competent evidence to the contrary.  Therefore, despite the showing of an incident in service and the Veteran's arguments for secondary service connection relative to his low back disability, the claim for service connection is denied.  Simply put, the competent evidence weighs against a finding of a current disability during the appeals period and recently before it started.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the preponderance of the evidence is against this issue, service connection for an upper extremity neurological disorder is not warranted.  

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, the Board finds a sufficiently consistent disability picture throughout the appeals period that staged ratings are not justified.

Radiculopathy

The Veteran's right and left leg radiculopathy is rated under Diagnostic Code 8520, which provides ratings for paralysis of the sciatic nerve.  Diagnostic Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve is present when the foot dangles and drops, when there is no active movement possible of muscles below the knee, or when flexion of the knee is weakened or (very rarely) lost, and is rated 80 percent disabling.  38 C.F.R. § 4.12a.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a .

In December 2012, the Veteran filed a claim for service connection for radiculopathy in his lower extremities associated with his back condition.  He asserted that he experienced radiation of pain down his right leg as a result of his back and neck pain.

A VA examination in June 2007 noted that the Veteran had pain in his thoracic and lumbar spine, with numbness and wekaness in the legs and feet but no paresthesias.  Specifically the Veteran reported that his left leg would go numb intermittently during periods of low back pain.

A VA examination in September 2013 diagnosed mild incomplete paralysis of the sciatic nerve in the left leg, based on symptoms on examination of mild intermittent pain, mild numbness, and mild paresthesias.  The Veteran did not exhibit intermittent pain, numbness, or paresthesias in the right leg.  The Veteran did not have the following symptoms in either leg: constant pain, reduced muslce strength, muscle atrophy, abnormal or diminished reflexes, trophic changes, or decreased sensation.  The VA examiner noted that the Veteran's MRI and symptoms were consistent with a diagnosis of early radiculopathy of the lower extremities as a result of degenerative disc disease of the thoracolumbar spine.

A VA treatment note from December 2014 noted that the Veteran suffered from low back pain after an injury in Iraq.  He noted that the pain mostly stayed in the lower back, but sometimes went down the front of his left leg.

Based on the evidence set forth above, the Board finds that an increased disability rating is not warranted for radiculopathy of the sciatic nerve in either leg.  

With respect to the right leg, the Veteran was determined by the September 2013 VA examiner to have early radiculopathy in both legs due to degenerative disc disease of the thoracolumbar spine, but none of the specific signs or symptoms of radiculopathy were noted on examination.  This is consistent with the assigned noncompensable disability rating and a higher disability rating is not warranted absent some medical evidence of symptoms of radiculopathy or mild incomplete paralysis of the sciatic nerve in the right leg.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

With respect to the left leg, the Veteran's symptoms have consisted of mild intermittent pain, mild numbness, and mild paresthesias.  The Veteran has not been shown to have constant pain, loss of strength or sensation or reflex, trophic changes, or any loss of muscle tone in his left leg.  As such, entitlement to a higher disabiltiy rating for radiculopathy of the sciatic nerve in the left leg has not been demonstrated.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

In sum, the preponderence of the relevant medical and lay evidence does not more nearly approximate the next-higher rating for left and right lower extremity radiculopathy.

The Board notes that the Veteran has a separate 10 percent disability rating assigned for mild incomplete paralysis of the anterior crural nerve, left lower extremeity associated with dengerative disc disease with spondylolisthesis of the thoracolumbar spine.  While the question of entitlement to an increase in that specific disability rating has not been adjudicated by the RO, the Board has reveiwed the evidence with respect to that rating.  The same considerations with respect to the Veteran's symptoms left sicatic nerve apply to the rating for the anterior crural nerve as to the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8526.  As such, the Board finds no basis for an increase in that rating either.

PTSD

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is assigned a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is assigned a 
100 percent rating.  38 C.F.R. § 4.130. 

The Veteran filed a claim for an increased disability rating for PTSD in June 2009.  The disability rating was increased to 70 percent effective June 22, 2009 and the Veteran appealed for a still higher disability rating.

A statement submitted by the Veteran's wife in February 2010 noted that the Veteran had PTSD and anxiety and suffered from sleep problems and "horrid" night terrors.  She said that the Veteran roamed the house in his sleep and smoked in his sleep, resulting in burns to himself and the bed, and suffered severe mood swings during the day. 

A VA examination from March 2010 noted that the Veteran's mental health symptoms resulted in deficiencies in judgment and thinking, with poor impulse control.  He also had had poor memory and concentration, experienced frequent intrusive thoughts and feelings of paranoia, and struggled with personal relationships.  He was in the process of divorcing his second wife.  He tended to exhibit irritability, impulsivity, and inappropriate displays of anger which interfered with work functioning and dealt with suicidal feeling and self-destructive moods.

A treatment note from May 2010 noted that the Veteran complained of experiencing anxiety and anxiety attacks.  He didn't sleep well and his memory, concentration, and energy level were impaired as a result.  He denied current suicidal ideation, but the provider noted a history of six prior suicide attempts by overdose and the Veteran reported that he self-mutilated by burning himself to relieve tension.  He denied auditory or visual hallucinations but did report experiencing flashbacks to his time in service.  

At the June 2010 VA examination, the examiner diagnosed the Veteran as having borderline personality disorder.  It was the examiner's opinion that this disability, which was not service-connected, resulted in a great likelihood of repeated hospitalizations and repeated episodes of either true suicidal or quasi suicidal behavior.  The examiner stated that the Veteran's probability of maintaining a stable life was virtually nil and he was unlikely to ever be able to sustain employment.

The Veteran was treated on an inpatient basis for drug rehabilitation in 2010 but was seen for a relapse in August 2010.  His drug of choice was dextromethorphan and he was requesting help for voluntary detoxification from it.  He reported a depressed mood, disturbed sleep, decreased energy, and decreased appetite.  He denied any suicidal or homicidal ideation and denied experiencing any auditory or visual hallucinations.  

During inpatient treatment for substance abuse in February 2011, the Veteran reported problems with nightmares and feelings of anxiety.  He stated that anxiety was a normal feeling for him and he had felt that way for the previous four years.  He denied having any suicidal thoughts and was hoping to complete detoxification treatment and gain admission to the PTSD program.

At the VA examination in December 2011, the Veteran reported difficulty sleeping at night even with the aid of medication and awakening frequently with nightmares.  He was reluctant to discuss any recent symptom improvement, but did admit that his panic attacks had been absent for a while as a result of the medication he was taking.  The examiner indicated that the Veteran's disability picture was most accurately described as one of occupational and social impairment with deficiencies in most areas.  The examiner stated that this was due to his PTSD and that his use of dextromethorphan was secondary to PTSD because he had used it to self-medicate anxiety and intrusive memories and nightmares of Iraq.  The examiner also assigned a Global Assessment of Functioning (GAF) score of 50 which reflected serious symptoms and serious impairments in social and occupational functioning including having virtually no friends, marital difficulties, being alienated from many family members, and being unable to sustain employment for the previous two years.

During the November 2014 DBQ evaluation, the Veteran reported some history of legal problems including assaulting a police officer, for which the charges were dropped, and domestic assault for which he was given six months' probation.  He reported being in quite a few other fights, including in public with strangers when he was annoyed.  The Veteran was living with his wife and had a relationship with her parents who lived next door, but was no longer maintaining contact with his own family.  The examiner noted that since his last VA examination he had been treated as a psychiatric inpatient on five different occasions, primarily for treatment of abuse of dextromethorphan which he used at least in part to self-medicate his PTSD symptoms.  On each of these occasions, the Veteran left the hospital against medical advice.  The examiner stated that the Veteran's performance on psychiatric testing had been deemed invalid and no reliable diagnosis or differentiation was possible between the Veteran's PTSD, substance abuse disorder, and borderline personality could be made.  

During treatment in January 2015, the Veteran reported having a particularly hard time with his PTSD symptoms.  He stated that he had tried to participate in inpatient treatment on several occasions but was unable to stay for more than a single day.  His most recent stay just days before had result in him having a breakdown when he began crying, so he packed up and left, stating that he was hearing "military stuff and . . . stories" and it made him angry.  The Veteran's wife reported that he was having trouble sleeping and was using stimulants to cope with the lack of sleep.  He complained of symptoms including nightmares, cold sweats, and being tired all of the time.  He had a difficult time talking about his military experience and tended to get irritable easily.  He was not experiencing any psychotic symptoms. 

After considering all of the evidence of record, including that set forth above, the Board finds that the Veteran's disability picture with respect to his PTSD is most consistent with that of the 70 percent rating criteria and a still higher, or 
100 percent, disability rating is not warranted.  That is, the Veteran's disability is one of occupational and social impairment with deficiencies in most areas, but is not one of total occupational and social impairment.

Specifically, the Board notes that the Veteran's treatment notes and VA examinations all identify impairments in judgment and thinking, particularly minor memory problems and issues with authority.  He had suicidal ideation and had experienced overdoses both accidental and intentional and other self-destructive behavior.  He had problems at different times with his wife and her family or with his mother, but had managed to maintain a marriage throughout the appeals period.  The Veteran struggled with substance abuse and near-continuous anxiety or depression and impaired impulse control.  However, the record does not indicate any hallucinations or delusions, grossly inappropriate behavior, disorientation or severe memory loss.

The Board acknowledges that on at least one occasion a provider described him as slightly disheveled in appearance, but finds no indication of a true inability to perform activities of daily living.  The Veteran has never exhibited any signs of psychoses.  The Veteran has had recurrent hospitalizations for his substance abuse, multiple overdoses, and several suicide attempts.  However, the Veteran's treatment periods have all been voluntary and the accompany notes do not indicate any sense that the Veteran posed a persistent danger of hurting himself or others.  The VA examiners in March 2010 and December 2011 both described the Veteran's disability picture as one of occupational and social impairment with deficiencies in most areas.  No provider or examiner since then has indicated that he is totally occupationally and socially impaired.  Based on the totality of the evidence and disability pictures described, the Board finds the Veteran's PTSD disability picture is more nearly approximated by the current 70 percent rating.  38 C.F.R. § 4.130.  As such, entitlement to a rating in excess of 70 percent is not warranted.  

Extraschedular Rating

The Board may consider whether the Veteran's disability picture warrants referral to the Director of VA's Compensation Services for the evaluation of entitlement to extraschedular compensation.  Such a referral requires a finding that the evidence demonstrates an exceptional disability picture and that the available schedular rating for a service-connected disability is inadequate.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 1115 (2008).

In this case, the Veteran's service-connected disabilities of radiculopathy of the right and left legs and PTSD are reasonably described by the respective rating criteria as discussed above.  The Veteran's primary symptoms are mild intermittent pain, paresthesias, and numbness of the left leg due to the sciatic nerve and PTSD resulting in occupational and social impairment with deficiencies in most areas as a result of recurrent suicidal ideation, substance abuse, unprovoked anger, and near-continuous panic or depression.  The Board finds that the schedular criteria (Diagnostic Codes 8520 and 9411) contemplate the Veteran's symptoms and disability pictures.  As such, the assigned schedular ratings for all of the disabilities on appeal are adequate and referral for extraschedular consideration is not required with respect to any of the disabilities under 38 C.F.R. § 3.321(b)(1).  

The TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).  On the other hand, § 3.321(b)(1) performs a gap-filling function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Id.  In this decision, the Veteran has been granted a permanent TDIU. As such, he is deemed to have total unemployability and there is no "gap to fill" by § 3.321(b).  Therefore, the Board finds that further discussion of an extraschedular rating is not warranted.


Entitlement to Permanent TDIU/DEA Benefits

Basic eligibility for Chapter 35 benefits is established in one of several ways, including when the Veteran (1) was discharged from service under conditions other than dishonorable and (2) has a permanent and total service-connected disability.  38 U.S.C.A. § 3501(a), (d); 38 C.F.R. § 3.807.

A total disability is considered to exist when a Veteran experiences any impairment of mind or body that renders it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a).  Total disability may or may not be permanent.  38 C.F.R. § 3.340.  A permanent total disability exists where "impairment is reasonably certain to continue throughout the life of the disabled person."  38 C.F.R. § 3.340(b).  Permanent total disability ratings may not be granted as a result of any incapacity from acute infectious disease, accident, or injury, unless there is present one of the recognized combinations or permanent loss of use of extremities or sight, or the person is in the strict sense permanently helpless or bedridden, or when it is reasonably certain that a subsidence of the acute or temporary symptoms will be followed by irreducible totality of disability by way of residuals.  The age of the disabled person may be considered in determining permanence.  Id.

Veteran claimed IU in June 2009, asserting that he was unable to work since December 2008 as a result of his right knee disability and his mental health disability.  A rating decision in August 2010 granted TDIU but did not award DEA benefits under 38 U.S.C. Chapter 35.  The Veteran then filed a claim in June 2011 seeking an adjudication of permanent and total status for TDIU and the award of DEA benefits.  These claims were denied in the rating decision of October 2011, noting that a future examination had been scheduled to determine the severity of the Veteran's PTSD and that a permanent total disability as a result of PTSD had not been shown.  

The Board has reviewed the evidence with respect to the Veteran's PTSD, which is discussed more thoroughly in the section above.  The Board notes that the previous denial of permanent TDIU was based in part on the opinion of the December 2011 VA examiner that there was a chance that the Veteran's disability picture would improve if he participated in additional treatment.  Notably, since the time of that examination, the Veteran has sought treatment on multiple occasions but not completed the preliminary steps.  Specifically, the Veteran has been hospitalized on an inpatient basis for substance abuse problems prior to admission to inpatient PTSD treatment on at least five separate occasions.  On each occasion, the Veteran was unable to complete the detoxification treatment and left against medical advice without any resolution of his symptoms.  The record shows multiple suicide attempts and accidental overdoses on dextromethorphan, which the Veteran uses at least in part to self-medicate his PTSD symptoms.  As such, the Board finds that the opportunities for additional treatment have been presented to the Veteran but he has been unable to avail himself of them, in large part due to the very condition for which the treatment is needed.  

The Board notes that there may be some question as to whether some of the Veteran's psychiatric symptoms are due to his non-service-connected substance abuse disorder.  However, the competent evidence has not been able to separate out these symptoms.  For example, the November 2014 VA examination report reflects that the Veteran's performance on the Minnesota Multiphasic Personality 
Inventory-2 Restructured Form was invalid and thus no reliable diagnosis or differentiation of symptoms between PTSD, substance use disorder, and borderline personality disorder could be made.  Additionally, case law indicated that if the evidence of record cannot distinguish between the symptoms from service-connected disabilities and non-service-connected disorders, VA is to attribute them to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that when the effects of a service-connected disability have not been clinically disassociated from those of a non-service-connected disorder, all relevant signs and symptoms must be attributed to the service-connected disability).  

In light of all of the evidence, the Board finds that, despite the Veteran's relative youth, his PTSD is a disease of long standing which is actually totally incapacitating and the probability of permanent improvement under treatment is remote.  As such, the criteria for a determination of permanent total disability under 38 C.F.R. § 3.340(b) have been met.  Permanent total disability having been found, the criteria for entitlement to DEA benefits have also been met.  38 C.F.R. § 3.807(a)(2).


ORDER

Entitlement to service connection for radiculopathy of the upper extremities, to include as secondary to low back disability is denied.

Entitlement to an initial rating in excess of 10 percent for radiculopathy of the sciatic nerve of the left lower extremity is denied.

Entitlement to an initial compensable rating for radiculopathy of the sciatic nerve of the right lower extremity is denied.

Entitlement to a rating in excess of 70 percent for PTSD is denied.

Entitlement to a permanent total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted.

Entitlement to DEA benefits under 38 U.S.C. Chapter 35 is granted.



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


